Citation Nr: 0706642	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-30 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The appellant had active military service from June 1989 to 
March 1993.  He had subsequent service with the Selected 
Reserve that ended on June 5, 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that denied educational assistance benefits under 
Chapter 1606.  Jurisdiction over the matter was transferred 
to the Houston RO during the pendency of the appeal

The appellant's appeal included a request for a personal 
hearing before a Veterans Law Judge.  He did not appear for a 
hearing scheduled on February 7, 2006, at the VA office in 
San Antonio, Texas.


FINDINGS OF FACT

1.  The appellant had active service from June 1989 to March 
1993.

2.  On June 5, 1997, the appellant was discharged from the 
Selected Reserves (U.S. Navy Reserves).

3.  In April 2004, the appellant filed an application for 
educational assistance benefits.


CONCLUSION OF LAW

The basic eligibility requirements for the receipt of 
educational assistance benefits pursuant to Chapter 1606, 
Title 10, United States Code, have not been met.  
10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. § 21.7540 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility to Educational Benefits

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  38 
C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 
36 months of entitlement under Chapter 1606.  38 C.F.R. § 
21.7570.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  In 
pertinent part, a reservist initially becomes eligible when 
he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, 
or extension.  38 C.F.R. § 21.7540.  If a reservist is 
serving in the Selected Reserve, but does not have a 6 year 
contract, he/she does not have a basic eligibility date.  The 
basic eligibility date is the date on which service commences 
for the contracted 6 year period.

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 10- 
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. § 
21.7550(a).  The reservist may still use the full 10 years if 
he/she leaves the Selected Reserve because of a disability 
that was not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. §21.7550(c), 
(d).

Regulations provide that a determination of an individual's 
eligibility for Chapter 1606 benefits is to be made by the 
Armed Forces.  38 C.F.R. § 21.7540(a).

The basic facts in this case are not in dispute.  The 
appellant enlisted in the U.S. Navy and served from June 10, 
1989, to March 19, 1993.  He subsequently joined the Selected 
(Navy) Reserves and was discharged from the Reserves on June 
5, 1997.  An April 1999 from the U.S. Navy Reserves indicated 
that the appellant was "not recommended for reenlistment."

The appellant's application for education benefits was 
received on April 27, 2004.  He indicated that he was seeking 
benefits under the "Montgomery GI Bill - Selected Reserve 
Educational Assistance Program" (Chapter 1606, 10 U.S.C.).  
He stated that he served on active duty.  No reference was 
made to his service with the Selected Reserves.  However, he 
directed the RO to review his attached "DD-214" and "DD 
256N" for the particulars of his service.  He specifically 
denied any current active duty or being in the Selected 
Reserve.

An undated computer printout shows that a search for a 
Department of Defense (DOD) record was not found.  Put 
another way, there was no screen/record showing that the DOD 
has certified the appellant for Chapter 1606 eligibility. 

In an undated RO communication the appellant was informed 
that his claim for educational assistance under Chapter 1606 
had been denied.  The RO indicated that basic eligibility to 
the program was determined by the Reserve component of the 
DOD.  In that regard, the RO reported that the DOD had not 
reported him as being eligible for educational assistance 
under Chapter 1606.

The veteran maintains that he served with the Selected 
Reserves until June 5, 1997, and that, for purposes of 
educational benefits, his Selected Reserve status does not 
end until July 2007.  He further asserts that his three years 
of active service and four years with the Selected Reserve 
make him eligible for educational benefits under Chapter 
1606.  He argues that a pamphlet provided to him by VA 
clearly supports his claim.

The Board acknowledges the veteran's contentions, but notes 
the law is clear that VA may only pay educational assistance 
to an eligible veteran under the provisions of the law.  
Neither the RO nor the Board is free to disregard laws and 
regulations enacted for the administration of VA educational 
programs.  The eligibility requirements for educational 
assistance are prescribed by Congress and regulations enacted 
by the Armed Forces and VA.  In this regard, the Board again 
notes that DOD has not certified the appellant as being 
eligible for education benefits under Chapter 1606.  The law 
in this case, therefore, and not the evidence, is dispositive 
of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As 
such, eligibility for educational assistance under both 
Chapter 1606, Title 10, United States Code, and Chapter 30, 
Title 38, are not established.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) redefined the obligations of 
VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

In the present case, the record does not show that the 
veteran was provided with notification of the VCAA, including 
the evidence necessary to substantiate his claim and the 
division of responsibilities between VA and the veteran in 
procuring the evidence relevant to his claim in accordance 
with 38 U.S.C.A. § 5103(a).  However, as explained above, the 
Board finds that in this case the law, and not the evidence, 
is dispositive.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the law and not 
the underlying facts or development of the facts are 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000) 
(providing that the VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (providing that VCAA not applicable where law, not 
factual evidence, is dispositive.)  See also VAOPGCPREC 2- 
2004 (2004) (holding that VCAA notice not required where 
evidence could not establish entitlement to benefit claimed.)  
Therefore, the Board finds that no further action is 
necessary under the VCAA since it is the law, not the 
evidence that is dispositive in this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is incomplete, or if VA requires 
additional evidence or information to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
of the time limit provisions of § 21.1032(a)." 

After consideration of all the evidence of record, the RO 
denied the veteran's claim by letter that appears to have 
been mailed in May 2004.  The veteran submitted a notice of 
disagreement in May 2004.  In June 2004, the RO issued a 
statement of the case (SOC) which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  Based on the foregoing, the Board finds that the 
veteran was fully advised of the evidence needed to 
substantiate his claim and that all relevant evidence 
necessary for an equitable disposition of his appeal has been 
obtained.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).


ORDER

Eligibility for educational assistance under Chapter 1606, 
Title 10, United States Code, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


